Citation Nr: 1532672	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  10-46 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lower back condition. 

2.  Entitlement to service connection for depression with sleeplessness, to include as secondary to service-connected knee condition. 


REPRESENTATION

Veteran represented by:	Michael J. Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part, denied service connection for the claims on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  There is persuasive medical opinion evidence that shows that the Veteran's lower back condition was aggravated by his service-connected knee disabilities.  

2.  There is persuasive medical opinion evidence that shows that a portion of the Veteran's depression is caused by his service-connected knee disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a lower back condition as secondary to service-connected knee disabilities are met. 38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for a grant of service connection for depression with sleeplessness as secondary to service-connected knee disabilities are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board's decision herein to grant service connection for a low back condition and depression constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A. Lower Back Condition

The Veteran contends that he injured his lower back in service.  The Veteran's service treatment records are absent any complaints of or treatment for a low back injury.  However, a November 1979 Hays Army Hospital discharge summary revealed that the Veteran was involved in a motor vehicle accident.  The Veteran sustained multiple injuries and upon arrival, complained of pain in his left posterior thorax, right thigh and left knee.  A physical examination revealed abrasions over the posterior lower rib cage with tenderness as well as abrasions over the upper and lateral side of his left patella and upper anterior of the left leg.  The Veteran was diagnosed with multiple abrasions and contusions, fracture of the fourth rib on the left posterior side and a mild concussion.  At his April 1980 separation examination, the Veteran was found to have normal lower extremities and spine.  The Veteran also denied any recurrent back pain in the accompanying report of medical history.  

Post service VA treatment records include an October 2007 magnetic radiologic imaging (MRI) report of the lumbar spine that revealed that he had grade one anterolisthesis of the L5 on S1 with probable bilateral pars defect, no disc herniation or central canal stenosis, and bilateral neural foraminal stenosis worse at the L5-S1 level.  Additionally, a January 2009 VA treatment record revealed a medical history that in November 2003, the Veteran fell from a 40 foot TV tower and landed on a mobile home roof then bounced onto the ground.  The Veteran reported sustaining a collapsed and punctured lung, three broken ribs, and fractured (frx) lumbar.  The Veteran reported that he was hospitalized at the Bloomington hospital and was told that his back would heal on his own.  

The Veteran was afforded a VA spine examination in February 2010.  The Veteran reported that he suffered a low back injury while in a truck wreck in 1979.  He also reported limited mobility due to pain and occupational difficulties due to his back condition.  The examiner diagnosed the Veteran with lumbar spondylosis of the L5-S1 with possible stenosis.  He opined that after reviewing the medical records and claims file, the Veteran's low back condition is less likely than not caused by or related to his accident in service.  By way of rationale, the examiner referenced the Veteran's report that his back did not start to bother him until six or seven years ago and the Veteran had no documentation of a back problem upon his release from active duty.  

In July 2015, the Veteran submitted a private medical opinion dated in May 2015 by Dr. H.S., who provided that the entire claims file was reviewed and a physical examination was conducted.  The private physician acknowledged the 2003 fracture to the back.  The private physician noted that the Veteran suffered from an internal derangement of the bilateral knees with pain, stiffness, instability, weakness and giving way.  The Veteran further had a ligament repair on the right knee in 1981 and required the assistive device of a cane to walk due to his knee condition.  The private physician opined that using the cane aggravates the back because individuals are not able to stand up straight when holding onto the cane for support.  The physician opined that the joint motions of the lower extremity while walking is interdependent and the loss of motion in one joint will negatively impact all other joints.  The inability of the knee joint to bear weight, or bend and straighten completely leads to an altered walking pattern, which places additional load on other joints.  This additional workload puts extra strain on the back muscles.  The physician concluded that the Veteran's service-connected bilateral knee condition has permanently aggravated his back condition by having an abnormal gait and instability.  The physician maintained that while the knee condition did not cause the back problem, it definitely aggravated the back condition.  

When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence that is considered favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The February 2010 VA examiner opined that after reviewing the medical records and claims file, the Veteran's low back condition is less likely than not caused by or related to his accident in service.  By way of rationale, the examiner referenced the Veteran's report that his back did not start to bother him until six or seven years ago and the Veteran had no documentation of a back problem upon his release from active duty.  As reported above, the Veteran submitted a private medical opinion by Dr. H.S. in May 2015 who opined that the Veteran's service-connected bilateral knee condition "permanently aggravated" his back condition due to altered body mechanics.  The Board finds that the May 2015 private opinion is based upon a review of the Veteran's medical history, and an evaluation of the Veteran, and it contains a supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Thus, the Board finds that there is persuasive medical opinion evidence of record that shows that the Veteran's back condition was aggravated by his service-connected bilateral knee condition.  Accordingly, service connection for a back condition as secondary to service-connected bilateral knee condition is warranted.  

The Board notes that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board is not bound by the RO's determination that aggravation is not present, and as the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.
B. Depression

The Veteran contends he is entitled to service connection for depression with sleeplessness due to chronic intense pain associated with his service-connected knee disabilities.  

In the present case, the Board finds that the Veteran has been diagnosed with depressive disorder not otherwise specified (NOS).  Treatment records from the St. Cloud VA Medical Center (VAMC) dated from March 2000 showed that the Veteran has a complicated history of depression and chronic pain syndrome as well as recent stresses at home due to his divorce.  The Veteran screened positive for depression.  In a January 2009 treatment record from the Indianapolis VAMC, the Veteran was also diagnosed with major depression that he only related to pain and medical problems.  

The Veteran was afforded a VA examination in March 2012.  The VA examiner diagnosed the Veteran with depressive disorder NOS and dyssomnia NOS.  The examiner noted that the Veteran complains of chronic back, neck, shoulder and leg pain since a fall in November 2003 which are not service-connected disabilities.  With regards to his service-connected knee disabilities, the Veteran reported symptoms of knee pain from standing and giving way.  The examiner found that the Veteran's reports of persistent depressed mood, fatigue and sleep disturbances related to chronic back, leg and arm pain as well as general medical conditions but were not primarily due to his service-connected bilateral knee arthritis, rib fracture or appendectomy scar.  Thus, the examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

In August 2012, the Veteran submitted a private opinion from Dr. A.F., who opined that while the Veteran has a history of multiple sources of pain, the contemporaneous context is one in which the loss of his last employment is primarily related to his service-connected knee problems.  He noted that the Veteran's residual knee, fractured rib, neck surgeries, and back surgeries have all contributed to the Veteran's depressive symptoms for which he has been seeking treatment dating back to 1986.  He also opined that the March 2012 VA examiner's conclusion that his depression is not primarily due to his service-connected disabilities to be inadequate as the examiner does not recognize the diffuse nature of pain and that a clear and unambiguous selection of several sources of pain over another is arbitrary especially if based on the Veteran's self-report.  Instead, the private psychiatrist found that the Veteran has ongoing pain together with the realization of an inability to obtain and maintain employment which has caused his depressive symptoms to increase in severity.  Thus, the examiner found that the Veteran's depressive symptoms are primarily related to his service-connected knee disorders and loss of employment.

In June 2015, the Veteran submitted a private medical opinion dated in May 2015 by a private licensed psychologist, Dr. H.H.P. who opined that the Veteran's mild osteoarthritis and internal derangement of the knees are more likely than not aggravating his depressive disorder to his medical condition and impacting his ability to sustain gainful employment.  The psychologist referred to several mental health records in 2000 and 2009 which reported that his depression is related to medical and pain issues.   

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the March 2012 VA examiner found that the Veteran's depression was not "primarily" caused by his service-connected disabilities, while the August 2012 private psychiatrist and May 2015 private psychologist found that his depression is related to his service-connected knee disabilities and the inability to obtain and maintain employment.  Specifically, the VA examiner noted that the Veteran experiences pain from chronic back, neck, shoulder and leg pain since a fall in November 2003.  However, VA treatment records show the Veteran has been treated for depression and sleep disturbances since March 2000 and Dr. A.F. maintains that the Veteran has been treated since 1986, which predates the November 2003 accident.  The Board also finds significant the August 2012 psychiatrist's explanation that the Veteran's depression due to pain is of a diffuse nature the cause of which should not be arbitrarily selected.  Therefore, the Board finds that there is persuasive medical opinion evidence of record that shows that a portion of the Veteran's depressive disorder is caused by his service-connected knee disabilities.  Accordingly, the Board finds that service connection for depression with sleeplessness, as secondary to service-connected knee disabilities, is warranted. 
  

ORDER

Service connection for a low back condition as secondary to service-connected knee disabilities is granted.

Service connection for depression with sleeplessness as secondary to service-connected knee disabilities is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


